Citation Nr: 0703536	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for simple partial 
seizures, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a whiplash injury 
of the cervical and upper thoracic spines, currently rated as 
10 percent disabling. 

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling. 

4.  Entitlement to a compensable rating for left carpal 
tunnel syndrome. 

5.  Entitlement to a compensable rating for right carpal 
tunnel syndrome. 

6.  Entitlement to a compensable rating for residual scarring 
from lacerations to both hands.  

7.  Entitlement to a compensable rating for residual scarring 
from removal of a mole on the neck.  


8.  Entitlement to a compensable rating for residual scarring 
from a laceration of the lower lip. 

9.  Entitlement to a compensable rating for residual scarring 
from the removal of a mole of the left arm.   

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to June 
1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

The United States Court of Veterans Appeals (hereinafter 
Court) has issued decisions regarding jurisdiction of the 
Board.  If the record lacks a timely filed substantive appeal 
in regard to a particular issue, the Board does not have 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554 (1993).  A 
review of the record reflects that a timely substantive 
appeal has not been entered with regard to the issues 
addressed in a February 2006 Statement of the Case.  In 
absence of timely substantive appeals, the Board does not 
have jurisdiction of such issues.  Id.; see also 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006).   


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
experienced one major seizure in the last two years or two 
minor seizures in the last six months.  

2.  Motion of the cervical spine was shown most recently to 
40 degrees of forward flexion, 15 degrees of extension, 20 
degrees of lateral flexion to each side and rotation of 45 
degrees to each side; the objective evidence does not show 
that the service-connected disability includes muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour or incapacitating episodes of intervertebral 
disc syndrome having a duration of at least two weeks during 
the past 12 months. 

3.  The veteran's hemorrhoids are shown to be external, soft, 
and not tender to palpation, with no evidence of bleeding, 
anemia, or fissures. 

4.  Electrodiagnostic testing demonstrates no evidence of a 
carpal tunnel syndrome in either wrist; mild incomplete 
paralysis due to carpal tunnel syndrome in either wrist is 
not demonstrated. 

5.  The scarring of the neck and lower lip is not 5 or more 
inches in length, at least one-quarter of an inch at its 
widest part and is not elevated or depressed on palpation, 
adherent to underlying tissue, or hypo or hyper-pigmented; 
this scarring also does not involve any abnormal skin 
texture, missing underlying soft tissue, or indurated or 
inflexible skin.    
 
6.  The scarring of the hands and left arm is superficial, is 
not unstable or painful, and results in no limitation of 
motion or other functioning.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
simple partial seizures are not met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8911 (2006).    

2.  The criteria for a rating in excess of 10 percent for a 
whiplash injury of the 


cervical and upper thoracic spines are not met.  38 U.S.C.A. 
§§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006). 

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).    
 
4.  The criteria of a compensable rating for left carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8714 
(2006).    
 
5.  The criteria of a compensable rating for right carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8714 
(2006).    

6.  The criteria for a compensable rating for residual 
scarring from lacerations to both hands are not met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Code 7805 (2006).    

7.  The criteria for a compensable raring for residual 
scarring from removal of a mole on the neck are not met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).   

8.  The criteria for a compensable rating for residual 
scarring from a laceration of the lower lip are not met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).    

9.  The criteria for a compensable rating for residual 
scarring from the removal of a mole of the left arm are not 
met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Notify And Assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in November 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in 


the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Seizures 

Disability due to petit mal seizures is rated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8911.  
Under these provisions, a 10 percent rating is warranted for 
a confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent evaluation is warranted for at least one major 
seizure in the last two years; or at least two minor seizures 
in the last six months.  Id. 

The veteran experienced dizziness and an associated 
"floating sensation" during service.  The impression during 
service included simple partial seizures, and the treatment 
included the prescription of Dilantin.  Shortly after 
service, the veteran told a VA examiner in September 1993 
that since his separation from service, he was experiencing 
dizzy spells that lasted two to five minutes each three to 
five times a week.  During these episodes, he stated that he 
had to stop what he was doing and sit down.  When the 
episodes occurred while he was driving, he reported that he 
pulled his car to the side of the road until they stopped.  
Thereafter, a February 1994 rating decision granted service 
connection for simple partial seizures and assigned a 10 
percent rating under Diagnostic Code 8911.  

At a July 2004 VA examination, the veteran stated that he 
experienced spells which he described as being similar to 
"an out of body experience."  These spells began with a 
sudden onset of lightheadedness followed by a floating 
feeling, without loss of awareness or consciousness.  
Initially, the veteran stated these spells occurred 
infrequently but that by 1993, they were occurring more than 
a few times a week.  The veteran stated that these spells had 
increased in frequency since that time, to the point that 
they were occurring on a daily basis, more than once a day.  
He reported having no medical workups, treatment, or 
medication for these spells since separation from service.  
The veteran reported that he was working full time and that 
the spells did not impede his activities of daily living.  

The July 2004 VA examiner referenced an April 2004 
electroencephalogram (EEG) which demonstrated a rare temporal 
slow wave, which was interpreted as a sign of focal 
nonspecific cerebral dysfunction.  No definite epileptiform 
activity was present.  Also referenced was a magnetic 
resonance imaging (MRI) of the brain, conducted in May 2004, 
which revealed no morphologic abnormality that would explain 
the seizure activity.  The physical examination revealed no 
significant clinical findings, and the impression was spells 
of an uncertain etiology.  The examiner concluded that 
coupled with the abnormal EEG, the veteran's symptoms were 
suggestive of partial simple seizures. 
 
The evidence does not reflect that the veteran has 
experienced at least one major seizure in the last two years 
or at least two minor seizures in the last six months.  As 
such, the Board concludes that entitlement to a rating in 
excess of 10 percent for a seizure disorder is not warranted.  

B.  Whiplash Injury 

The veteran's service-connected residuals of a whiplash 
injury to the cervical spine and upper thoracic spine are 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. 4.71a, Diagnostic Code § 5237.  This 
rating contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Id.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 


cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or for favorable 
ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id. 

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  This 
diagnostic code provides that when limitation of motion due 
to arthritis is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  Id.  

During service in November 1991, the veteran was involved in 
an automobile accident and sustained a whiplash injury.  
Correspondence from a chiropractor received in November 1993, 
noted that the veteran was treated following his motor 
vehicle accident in 1991, for neck pain and stiffness, 
midthoracic pain with 


impaired respiratory muscle mechanics, suboccipital 
headaches, and lower back pain.  It was noted that the 
veteran was dismissed from care in October 1992 with evidence 
of minimal physical impairment, with little to no difficulty 
to perform activities of daily living and responsibilities of 
his chosen occupation.

Shortly after separation from service in September 1993, the 
veteran reported having problems with bending the neck in all 
directions and constant pain in the cervical spine.  Upon VA 
examination at that time, the veteran was shown to tilt the 
head and neck to the right.  There was scoliosis to the left 
with convexity to the left side.  The musculature of the 
cervical spine was fairly normal, and the range of motion of 
the neck showed forward flexion to 38 degrees, backward 
extension to 20 degrees, left lateral flexion to 28 degrees, 
right lateral flexion to 15 degrees, rotation to the left of 
28 degrees and rotation to the right of 20 degrees.  There 
was evidence of pain on all motion.  The diagnoses included 
"[r]esiduals of previous whiplash injury to [the] cervical 
spine and upper thoracic spine."  

The February 1994 rating decision granted service connection 
for residuals of a whiplash injury of the cervical and upper 
thoracic spines.  A 10 percent rating was assigned under 
provisions in effect prior to the regulatory changes set 
forth above, 38 C.F.R. § 4.71a, Diagnostic Codes 5290-5291 
(1993).  Diagnostic Code 5290 provided a minimum 10 percent 
rating for slight limitation of motion of the cervical spine 
and Diagnostic Code 5291 provided a minimum noncompensable 
rating for slight limitation of motion of the dorsal 
(thoracic) spine.  

More recent clinical evidence includes reports from a March 
2004 VA examination, at which time the veteran reported 
increased intensity of neck pain, with flareups three times 
per week.  He reported that the pain did not radiate to his 
upper extremities.  Upon examination, range of motion studies 
of the cervical spine showed 40 degrees of forward flexion, 
15 degrees of extension, 20 degrees of lateral flexion to 
each side, and rotation of 45 degrees to each side.  There 
was no upper extremity weakness and the deep tendon reflexes 
of the upper extremity were 


2+ and symmetric.  There was tenderness in the lower cervical 
spine.  Reference was made to x-ray evidence of a small spur 
at the body of C6 and C7, and compromise of bony neural exit 
foramina on the right at C5 and the left at C5, C6 and C7.  
No spondylolisthesis or spondylitic defects were noticed.  
The diagnoses included cervical spine arthritis, and the 
examiner commented that symptoms of this condition had 
worsened since his last examination.  He indicated that the 
veteran's cervical spine disorder did not involve any 
neurologic symptomatology or signs, and that the disorder 
would only result in mild impairment secondary to discomfort 
and pain.  See 38 C.F.R. § 4.40, 4.45 (2006).

Under the criteria set forth above given the nature of the 
veteran's service-connected cervical spine disability, a 20 
percent rating would require forward flexion of the cervical 
spine to be not greater than 30 degrees, the combined range 
of cervical motion to not be greater than 170 degrees, or the 
presence of muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The range of motion findings 
demonstrated at the most recent VA examination, 40 degrees of 
flexion and 185 degrees of total cervical spine motion, do 
not warrant a 20 percent rating.  Also, the findings from 
this examination, and the other clinical evidence of record, 
do not show that the service-connected disability involves a 
muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour.  Id.  There are no 
neurologic symptoms associated with the service-connected 
disability, and the evidence does not otherwise show that the 
service-connected disability has included incapacitating 
episodes of intervertebral disc syndrome having a duration of 
at least two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

C.  Hemorrhoids 

A 10 percent rating for hemorrhoids requires frequent 
recurrences that are large or thrombotic, irreducible, and 
with excessive redundant tissue.  38 C.F.R. § 4.114, 


Diagnostic Code 7336.  A 20 percent rating for hemorrhoids 
requires evidence of persistent bleeding with secondary 
anemia, or with fissures.  Id.  

An October 1988 service medical record indicated the veteran 
complained of itching associated with hemorrhoids, and the 
rectal examination at that time revealed two external 
hemorrhoids.  Shortly after separation from service at a 
September 1993 VA examination, the veteran reported that he 
had flareups of hemorrhoids approximately once or twice every 
two weeks, at which time he used suppositories with relief.  
He complained of itching and burning within the rectum 
associated with the hemorrhoids.  Objective findings from a 
rectal examination included external anal tags, with evidence 
of external hemorrhoids.  There was no evidence of bleeding, 
anemia, tenesmus, dehydration, or malnutrition.  An 
occasional episode of soiling was described, and the veteran 
described fecal leakage when the hemorrhoids flare up.  The 
diagnosis was recurring external hemorrhoids.  Service 
connection for hemorrhoids was granted by a February 1994 
rating decision at a disability rating of 10 percent under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  
 
At a March 2004 VA rectal examination, the veteran described 
seepage from the anus.  He reported that he had never had a 
thrombosed hemorrhoid.  However, upon physical examination, 
there was no evidence of leakage or fissures.  External 
hemorrhoids that were soft and nontender were observed.  
There was no evidence of bleeding. 

Applying the pertinent rating criteria to the facts 
summarized above, as the clinical evidence does not show 
bleeding associated with the veteran's hemorrhoids, and there 
is no evidence of anemia or fissures, a rating in excess of 
10 percent for the veteran's hemorrhoids is not warranted. 

D.  Carpal Tunnel Syndrome

The minimum 20 percent rating for incomplete paralysis of the 
radial nerve is assigned for mild impairment.  38 C.F.R. § 
4.124, Diagnostic Code 8714.  The 


veteran's service-connected left carpal tunnel syndrome and 
right carpal tunnel syndrome is currently assigned 
noncompensable evaluations.  See 38 C.F.R. § 4.31 (2006) 
(where the minimum schedular evaluation requires residuals 
and the diagnostic code does not provide a noncompensable 
evaluation, a noncompensable rating will be assigned when the 
required residuals are not shown).  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

During service, an October 1992 occupational therapy record 
noted the veteran was fitted with splints for his wrist.  
Carpal tunnel syndrome was suspected, but electrodiagnostic 
testing in December 1992 revealed no evidence of this 
condition.  After service, the veteran was afforded a VA 
examination in September 1993, at which time he reported a 
history of having developed pain in both wrists and thumbs.  
He described a decrease in grip strength.  Upon examination, 
a loss in grip strength, principally on the left, was noted.  
No anatomical defects were noted, and the only functional 
defect noticed was the loss of grip strength.  The diagnosis 
was possible bilateral carpal tunnel syndrome.  Thereafter, 
the February 1994 rating decision granted service connection 
for right and left carpal tunnel syndrome, and assigned 
separate noncompensable ratings for these conditions under 
Diagnostic Code 8714.   

At a VA examination conducted in March 2004, the veteran 
reported that he noticed a loss of grip strength and numbness 
in the lateral three digits, as well as wrist pain.  Upon 
physical examination, there was no significant atrophy in the 
muscles of the hands and the hands were otherwise normal.  
There was a positive median nerve compression test on both 
sides at 10 seconds, and a positive Tinel's test on both 
sides.  The diagnoses included bilateral intermittent 
numbness and possible bilateral carpal tunnel syndrome.  To 
determine whether the veteran had carpal tunnel 


syndrome, the examiner ordered nerve conduction studies, 
which were conducted later in March 2004.  This testing 
revealed normal motor and sensory nerve conduction studies of 
the right and left median and ulnar nerves, and the 
impression was that there was no electrophysiologic evidence 
of carpal tunnel syndrome in either arm.  

In order to warrant a compensable evaluation of 20 percent, 
there would need to be medical evidence of mild neurologic 
impairment is needed.  However, given the March 2004 
electrodiagnostic testing results set forth above, 
symptomatology required for this rating are not shown.  
Accordingly, a compensable evaluation for carpal tunnel 
syndrome in either wrist is not warranted.

E.  Skin Disorders 

Under the criteria codified at Diagnostic Code 7800, a 10 
percent rating for disfigurement of the head, face, or neck 
requires one "characteristic" of disfigurement.  These 
"characteristics" are scarring that is 13 or more 
centimeters (cm.) in length; at least .6 cm. in width at its 
widest part; elevated or depressed on palpation; adherent to 
underlying tissue; hypo or hyper-pigmented in an area 
exceeding 39 sq. cm.; abnormal skin texture; missing 
underlying soft tissue in an area exceeding 39 sq. cm.; or 
indurated and inflexible skin in an area exceeding 39 sq. cm.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

Based on records of treatment for scarring during service and 
the aforementioned September 1993 VA examination, service 
connection was granted by the February 1994 rating decision 
for residual scarring from lacerations to both hands, rated 
noncompensable under Diagnostic Code 7805; residual scarring 
from removal of a mole on the neck, rated noncompensable 
under Diagnostic Code 7800; residual scarring from a 
laceration of the lower lip, rated noncompensable under 
Diagnostic Code 7800; and residual scarring from the removal 
of a mole of the left arm, rated noncompensable under 
Diagnostic Code 7805.  

The most recent assessment of the veteran's skin was 
conducted at a March 2005 VA examination.  Color photographs 
of the veteran's scarring were taken.  Clinical examination 
found a 7 millimeter (mm.) scar on the dorsum of the left 
finger; a 2 cm. scar on the dorsum of the proximal phalanx of 
the left index finger; a 1.5 cm. scar on the flexor surface 
of the proximal phalanx of the right thumb; a 2 mm. scar on 
the right thumb; a V-shaped scar on the dorsum of the 
proximal phalanx of the right index finger, with each arm of 
the "V" measuring 7 mm. in length; a 7 mm. scar of the 
proximal phalanx of the right index finger; a 1 cm. by 2 mm. 
scar from a punch biopsy on the left lateral humerus; and a 4 
mm. scar on the posterior right neck.  The veteran described 
a scar of the left lower lip, but the examiner could not 
visualize such a scar.  

The examiner noted that there were no symptoms from the 
scarring.  He also noted that the scarring did not involve 
adherence to underlying tissue, that the scars were normal in 
texture and not unstable, and that they did not involve 
elevation or depression.  The examiner stated the scars were 
all superficial, with no underlying tissue damage, and that 
the scars were not deep.  There was no inflammation, edema, 
or keloid formation and the scarring was normal in skin 
color.  No gross deformities associated with the scarring 
were demonstrated and the examiner stated that there was no 
induration or limitation of motion or functioning associated 
with the scarring.  No overt disfigurement associated with 
the scarring was described.  

The clinical findings do not demonstrate any of the 
characteristics of disfigurement so as to warrant a 
compensable rating for the service-connected scarring of the 
neck and lower lip under Diagnostic Code 7800.  Moreover, no 
limitation of function as a result of the service-connected 
scars has been demonstrated by objective evidence, a 
compensable rating for such scarring cannot be assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  As the scarring is 
superficial and not deep, and does not include limitation of 
motion, and is not unstable or painful, a compensable rating 
is not warranted under Diagnostic Codes 7801, 7803, or 7804.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 (2006).  



F.  Final Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that assigned for the 
disabilities addressed above are provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations due to the service-connected disorders 
addressed above, nor has marked interference with employment 
been shown.  Accordingly, referral of these ratings for 
extraschedular consideration is not indicated.  

Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A rating in excess of 10 percent for simple partial seizures 
is denied. 

A rating in excess of 10 percent for a whiplash injury of the 
cervical and upper thoracic spines is denied.  

A rating in excess of 10 percent for hemorrhoids is denied.  

A compensable rating for left carpal tunnel syndrome is 
denied. 

A compensable rating for right carpal tunnel syndrome is 
denied. 

A compensable rating for residual scarring from lacerations 
to both hands is denied.  

A compensable rating for residual scarring from removal of a 
mole on the neck is denied.    

A compensable rating for residual scarring from a laceration 
of the lower lip is denied. 

A compensable rating for residual scarring from the removal 
of a mole of the left arm is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


